United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3849
                                   ___________

Kennith S. Stoehr,                     *
                                       *
             Appellant,                *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
Tim Reisch, Secretary of Corrections; * District of South Dakota.
Daryl R. Slykhuis, Deputy Warden;      *
Doug Weber, Warden, South Dakota       *    [UNPUBLISHED]
State Penitentiary; Rodney Brockoft,   *
Lt. in charge of DHO; South Dakota     *
Department of Corrections,             *
             Appellees.                *
                                  ___________

                             Submitted: February 2, 2007
                                Filed: February 7, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.


       Kennith S. Stoehr appeals the adverse grant of summary judgment entered by
the district court1 in his 42 U.S.C. § 1983 action. Following de novo review, we agree
with the district court that defendants’ uncontroverted evidence showed Stoehr’s due

      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
process rights were not violated at his prison disciplinary proceedings. We also find
no abuse of discretion in the denial of Stoehr’s motion for counsel. Accordingly, we
affirm the judgment of the district court. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-